Littlejohn, Acting Judge
(dissenting):
I respectfully dissent. Initially, this case fell to me and I had proposed an opinion affirming the trial judge. A majority of the panel now having taken a contrary view, I file my proposed opinion, in full, as my dissent:
Respondent Lex Walters (owner) brought this declaratory judgment action against Summey Building Systems, Inc. and The Tower South Property Owners Association, Inc. (Association) to determine the parties’ rights and obligations in and to a condominium unit located in The Tower South Horizontal Property Regime (regime). The trial court found for the owner and the Association now appeals. We affirm.1
The dispute arose over whether the owner purchased a two-bedroom or a three-bedroom unit. The owner’s deed described the property as Dwelling GG-1 and referenced the Master Deed. The Master Deed listed unit GG-1 as owning the same percentage of the common elements as three-bedroom *512units. The floor plans in the Master Deed depicted the unit as having two bedrooms with a contiguous office/storage space with a separate entrance where a third bedroom would be. The Association had been using this space as its security and management office.
The owner bought this unit at auction in reliance on the auction brochure and pamphlets which showed the GG units as having three bedrooms. He was denied access to view the unit after the auction but nevertheless signed the contract of sale. Upon discovering that GG-1 had only two bedrooms, he attempted to buy another unit or obtain a refund of his deposit. He was required to close the deal or forfeit his earnest money. The owner closed on August 17,1988.
At issue is not only ownership of the third bedroom, but the right of the regime to charge a regime fee for a three-bedroom unit which is substantially higher than the regime fee for a two-bedroom unit. The regime fee is, of course, a continuing annual charge. The owner argues that it would be grossly unfair to saddle him with the greater amount.
The management for the regime has billed the owner for regime fees on a three-bedroom unit in reliance on the unit’s percentage of ownership in the common elements and the regime’s site plan. After unsuccessful attempts to get the Association to adjust his regime fee to that charged a two-bedroom unit, the owner brought this action to determine what was included in the property description for unit GG-1. After trial without a jury, the judge granted possession of the office/storage space to the owner. The Association appealed; the seller did not.
The Association argues that the description in the owner’s deed unambiguously shows that he purchased a two-bedroom unit. Consequently, parol evidence is unnecessary for the determination of these issues. It asserts the trial court was without authority to give possession of the office/storage space (a common element) to the owner as this amounted to an alteration of the percentage of ownership in the common elements. We find no error in the decision of the trial judge.
Generally, parol evidence is inadmissible to vary the terms of a deed. Vause v. Mikell by Solomonic, 290 S.C. 65, 348 S.E. (2d) 187 (Ct. App. 1986). However, when a latent ambiguity arises, the admission of parol evidence is proper to ascertain a *513correct conclusion. Richardson v. Register, 227 S.C. 81, 87 S.E. (2d) 40 (1955). An ambiguity is latent when there is no defect on the face of the document but upon attempting to put it into effect an uncertainty appears. Jennings v. Talbert, 77 S.C. 454, 58 S.E. 420 (1907).
Having found the deed ambiguous, we must then decide the issue of ownership of the office/storage space in light of all the circumstances surrounding and connected with the parties and the land at the time of the conveyance. Scates v. Henderson, 44 S.C. 548, 22 S.E. 724 (1895). Furthermore, in construing an ambiguity as to quantity of land, a construction against the grantor is favored. 23 AM. JUR. (2d) Deeds § 299 (1983).
The owner’s deed designated which unit was conveyed and was, therefore, not ambiguous on its faces. However, when the owner tried to claim under the deed, he was told on one hand he owned a three-bedroom unit for regime fee payment purposes but then denied possession of the office space which was a substitute for his third bedroom. An ambiguity existed which rendered the admission of parol evidence proper.
As a result, we have examined all of the circumstances of the auction and the conveyance of unit GG-1. Clearly, the grantor represented and the owner intended that he would receive a three-bedroom unit or its equivalent. The floor plans in the auction brochures showed the GG units as three bedrooms. GG-l’s ownership in the common elements was equal to that of three-bedroom units. Even the floor plans in the Master Deed showed GG-1 as having the same layout as a three-bedroom unit; the difference was that the third bedroom had been used as office/storage space. Moreover, the auctioneer did not differentiate GG-1 from other GG units. We find that the trial judge was correct when he ordered possession of the office/storage space to the owner.
Because the office/storage space is the property of the owner and not a common element of the regime, the issue of the court’s authority to alter percentages of ownership in the common elements need not be addressed.
[I would affirm.]

 We decide these issues without oral argument, having determined it would not aid the court in its decision.